                          Case 1:21-mj-00688-ML Document 5 Filed 08/23/21 Page 1 of 4
AO 199A (Rev. 06/19) Order Setting Conditions of Release                                                        Page I of   4   Pages




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Western District of Texas


                   United States of America                                )
                              v.                                           )
                    Jonathon Owen Shroyer                                  )        Case No.   1 :21-00688M-1
                                                                           )
                                                                           )
                              Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:               U.S. District Court for the District of Columbia
                                                                                           Place
                                                       333 Constitution Avenue NW Wash fngton , Courtroom 6

                                                           as directed.
      on
                                                                          Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                         Case 1:21-mj-00688-ML Document 5 Filed 08/23/21 Page 2 of 4


AO 199B (Rev. I0/20) Additional Conditions of Release                                                                                                                                                       Pagel_ of ~ Pages


                                                                        ADDITIONAL CONDITIONS OF RELEASE

        Pursuant to 18 U.S.C. § 3142(c)(I )(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                                  appearance of the person as required and the safety of any other person and the community.

          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below :

(0)         The defendant is placed in the custody of:
           (6)
            Person or organization
            Address (only ifabove is an organi=ation)
            City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                             Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian' s custody.

                                                                                                            Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                         Custodian                                                               Date
([Z])



         (i)
         (
          (7)  The defendant must:
         (I{]) (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office
                   telephone number         512-916-5297
               (b) continue or actively seek employment.
             ) (c) continue or start an education program.
         ( I ) (d) surrender any passport to :
                                                                                           --------------------
                                                                         , no later than _a_s _di_re_ct_e_d _ _ __ _ _ _ __ _



                                                   _u_.s_._P_r_et_ria_l_S_e_rv_ic_e_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         ( ✓ ) (e) not obtain a passport or other international travel document.
         ( I ) (f) abide by the following restrictions on personal association, residence, or travel : Travel restricted to Travis, Williamson, and Hays Counties

-'fA~                   avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 (g) -u-n-le-ss_o_t-he- rw
                                         - is_e_a-pp_r_o_
                                                        ve_d_b_y_t-he_ C_
                                                                        ou_rt_ o
                                                                               _r_U_._
                                                                                     S_.P
                                                                                        - r-e-tri_a_
                                                                                                   l S-e-rv- ice
                                                                                                              _ s_.N
                                                                                                                   - o- tra_v_e_l t_o_D_C_u_n-le_s_s-tr-a-ve-li-ng
                                                                                                                                                                 - fo_r_C_o_urt
                                                                                                                                                                             - A-pp_e_a-ra_n_c_
                                                                                                                                                                                              es_,_P_re-t-ria_l_M_e-et-in_g_s_
                                                                                                                                                                                                                             , o_r_A_tt_or-n-ey- vi-si-ts_.
                        including: victims/witness/co-defendants

         (0) (h) get medical or psychiatric treatment:

         (0) (i) return to custody each       at      o ' clock after being released at                                                                                                   o ' clock for employment, schooling,
                                        -----    ----                                                                                                             -----
                 or the following purposes:

         (0) U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.
                   not possess a firearm, destructive device, or other weapon.
         (~) (k)
         ( ✓ ) (I) not use alcohol (                  D)
                                              at all ( [Z] ) excessively.
         ( ✓ ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
         c•)   (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                   random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                   of prohibited substance screening or testing.
               (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
               (p) participate in one of the following location restriction programs and co~ly with its requirements as directed.
                        (0)(i) Curfew. You are restricted to your residence every day ( LJ ) from ______ to _ _ _ _ _ , or (                          as                                                                          D)
                                directed by the pretrial services office or supervising officer; or
                   (0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                               medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                               activities approved in advance by the pretrial services office or supervising officer; or
                   (0) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court; or
                   (0) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                               you must comply with the location or travel restrictions as imposed by the court.
                               Note: Stand Alone Monitoring should be used in conjunction with global positioning system (OPS) technology.
         (0) (q) submit to the following location monitoring technology and comply with its requirements as directed :
                           Case 1:21-mj-00688-ML Document 5 Filed 08/23/21 Page 3 of 4



                                            ADDITIONAL CONDITIONS OF RELEASE

            (0 )   (i)     Location monitoring technology as directed by the pretrial services or supervising officer; or
            (0 )   (ii)    Voice Recognition; or
            (0 )   (iii)   Radio Frequency ; or
            (0)    (iv)    GPS.
(0 ) (r)    pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
            officer.
clZ]) (s)   report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
            questioning, or traffic stops.
•)
c     Ct)
                          Case 1:21-mj-00688-ML Document 5 Filed 08/23/21 Page 4 of 4
AO 199C (Rev. 09/08) Advice of Penalties                                                                      Page    4      of    4    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and· a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, -or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       {l) an offense punishable by death, life imprisonment, or imprisonment for a tenn of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                             City and State



                                               Directions to the United States Marshal

        The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or · dge that the defendant
        has posted bond and/or complied with all other conditions for release. If still in custod).:: the efend ust be produced before
        the appropriate judge at the time and place specified.


Date:            8/23/2021
        -----------




                    DISTRIBUTION:      COURT     DEFE NDANT      PRETRIAL SERVICE        U.S. ATTORNEY        U.S. MARSHAL
